Citation Nr: 0207358	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  97-32 800	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent for the 
postoperative residuals of a left knee anterior cruciate 
ligament injury.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1993 to March 1997.  This case is before the Board on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, granted service connection with a 10 percent 
disability rating for the postoperative residuals of a left 
knee anterior cruciate ligament injury.

By rating action of March 2002, the RO granted separate 10 
percent ratings for the postoperative residuals of a left 
knee anterior cruciate ligament injury and the veteran's left 
knee osteoarthritis.

The Board notes that the file contains an envelope labeled 
with an address for the veteran that is no longer in use.  A 
more recent address is noted on other records in the claims 
file.  A note on the envelope indicates that the contents, 
notice of the March 2002 decision, were sent to the veteran's 
last know address. 


FINDINGS OF FACT

1.  Left knee osteoarthritis is manifested by limitation of 
flexion to 120 degrees, no pain on motion, and only mild 
functional impairment.

2.  Postoperative residuals of a left knee anterior cruciate 
ligament injury are manifested by no more than slight 
instability.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left knee 
osteoarthritis is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Codes 5003, 5010, 
5260, 5261 (2002).

2.  A rating in excess of 10 percent for the postoperative 
residuals of a left knee anterior cruciate ligament injury is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.71a, Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In 
pertinent part, the VCAA and implementing regulations 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that with respect to the 
issues addressed on the merits below, VA has fully complied 
with the mandates of the VCAA and implementing regulations.  
The file contains records from the veteran's period of 
service, records of postservice treatment, and the report of 
a February 2002 VA examination with medical opinion.  There 
is no indication that there is any relevant record 
outstanding.  The veteran was provided copies of rating 
decisions explaining why the claims for higher ratings for 
his left knee disorders were denied.  Furthermore, through 
the September 1997 statement of the case (SOC) and numerous 
supplemental statements of the case (SSOC), he has been 
advised of the criteria for rating disorders of the knees, 
what type of evidence was needed to substantiate his claims, 
and what evidence was of record.  A March 2002 DRO decision 
advised him of the VCAA.

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate these claims based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Factual Background

The veteran was treated for left knee problems during service 
and underwent anterior cruciate ligament (ACL) reconstruction 
in February 1996.  His December 1996 examination prior to 
separation from service contained the diagnosis of chronic 
knee pain with history of left ACL deficiency, surgically 
repaired, along with left medial meniscectomy.  X-rays showed 
left knee postoperative changes and left knee mild 
degenerative changes.

On his September 1997 VA Form 9, the veteran asserted that 
his left knee symptoms included severe pain, locking, and an 
inability to bear weight which make him unable to stand for 
long periods of time and caused problems with his search for 
employment.

On October 1997 MRI of the left knee, the impression was: 
small joint effusion; postoperative changes related to ACL 
repair with intact ACL tendon graft; vertically oriented tear 
through the body and anterior horn of the lateral meniscus; 
and mild to moderate osteoarthritis involving the medial and 
lateral joint space compartments and, to a lesser degree, the 
patellofemoral joint space compartment.  

On VA examination in September 1998, it was noted that the 
veteran had a history of left knee problems that reportedly 
progressed in severity since the surgery in service.  
Subjective complaints included pain, weakness, fatigability, 
incoordination, and giving way daily.  The knee locked once 
the previous winter.  The veteran noted difficulty with 
kneeling, squatting, stair-climbing and running.  Objective 
findings included normal gait without assistive device, full 
range of motion, well-healed surgical scar, positive 
crepitus, positive pain on motion, positive McMurray, and 
positive Lachman.  The veteran was able to heel and toe walk, 
squat, and rise, and to hop on either foot.  The impression 
was residual, status post ACL tear left knee with continuing 
instability. 

On VA examination in February 2002, the veteran reported a 
subjective history of left knee locking once a month in cold 
weather with no pain other than when locking.  There was 
cracking but no swelling.  The veteran reported he used a 
pull-on brace for work.  An occasional slight limp was noted, 
but there was no giving way or buckling.  The veteran 
indicated that he had slight weakness and fatigability when 
the knee locked.  Physical examination of the left knee 
revealed a very slight limp on the left with no definite 
tenderness to palpation.  A well-healed longitudinal scar was 
noted from the patella on down, with some complaints of 
numbness about the lateral knee region.  The McMurray test, 
and internal and external torsion were negative.  No effusion 
or crepitation was palpated on active motion.  Cruciate and 
collateral ligaments were noted to be 1+ ACL laxity on the 
left, also 1+ MCL.  Goniometer range of motion testing 
revealed extension to zero degrees and flexion to 120 
degrees, with no complaints of pain.  The examiner found that 
the veteran's left knee disability resulted in functional 
impairment "rated as mild plus", with a loss in 20 degrees 
of range of motion on flexion.  The diagnosis was ACL repair 
with internal fixation - unremarkable.  X-rays showed a screw 
in the distal femur and proximal femur from an anterior 
cruciate ligament repair.  The knee was otherwise 
unremarkable.

Analysis

The veteran maintains, in substance, that disability due to 
his service-connected left knee disorders is more disabling 
than reflected by the 10 percent rating for osteoarthritis 
and the 10 percent rating for postoperative residuals of a 
left knee anterior cruciate ligament injury.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 C.F.R. §§ 4.1, 4.10.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

VA General Counsel has held that a veteran who has arthritis 
and instability in his knees may receive separate ratings 
under 38 C.F.R. § 4.71(a), Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
As the veteran's left knee disability involves both arthritis 
with loss of motion, and instability, the veteran currently 
receives two separate 10 percent evaluations. 

The Board notes that the record does not reflect any 
significant variations in degree of impairment due to left 
knee disability during the appellate period.  Consequently, 
"staged" ratings are not warranted.  

Left knee osteoarthritis 

The veteran's left knee osteoarthritis is rated 10 percent 
disabling under 38 C.F.R. § 4.71(a), Code 5010, for traumatic 
arthritis, which is rated on limitation of motion of affected 
parts, as degenerative arthritis under Code 5003.  Limitation 
of motion must be objectively confirmed by such findings as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71(a).  Normal range of motion of the 
knee is from 0 degrees extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II. 

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5261.

The findings on the veteran's last VA examination in February 
2002 demonstrate that he has active range of motion in the 
left knee from 0 degrees of extension to 120 degrees of 
flexion.  This represents a full range of motion on extension 
and 20 degrees less than full range of motion on flexion.  
The total loss in range of motion of the left knee is 
identified as only limitation on flexion to 120 degrees.  
Since this does not approach the severity required by the 
criteria for a compensable rating, much less the next higher 
rating (requiring limitation on flexion to 30 degrees), an 
increased rating for the left knee osteoarthritis is not 
warranted under the range of motion criteria.

The Board also notes that any evaluation of musculoskeletal 
disability must also include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45, including the degree 
of additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
38 C.F.R. §§ 4.40, 4.45.  Here, the VA physician performing 
the February 2002 examination specified that there were no 
complaints of pain on range of motion testing and that 
functional impairment is "rated as mild plus", with a loss 
in 20 degrees of range of motion on flexion.  As there is no 
evidence of any functional loss not already compensated by 
the current 10 percent rating, an increased rating based on 
impairment of function due to pain is not warranted.

Postoperative residuals of a left knee anterior cruciate 
ligament injury 

The veteran's postoperative residuals of a left knee anterior 
cruciate ligament injury are rated 10 percent disabling under 
38 C.F.R. § 4.71(a), Code 5257.  Knee impairment with 
recurrent subluxation and lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe. 38 C.F.R. § 4.71a, Code 5257. 

The medical records do not show that the veteran's left knee 
is manifested by more than slight subluxation or instability.  
The VA physician on the most recent examination in February 
2002 specifically found no giving-way or buckling, and 
reported that "McMurray's test, internal and external 
torsion" were negative.  A history of left knee locking once 
a month was noted, and laxity in the ACL and MCL was 1+.  The 
examination report contained no mention of meniscal signs,  
varus or valgus instability, or instability on anterior or 
posterior drawer, or anterior Lachman's.  The disability 
picture regarding instability does not rise to a level 
greater than slight.  Accordingly, a rating in excess of 10 
percent under Diagnostic Code 5257 is not warranted.     
As the veteran's left knee disorders cause only a 
noncompensable loss in full range of flexion, no loss in full 
range of extension, no more then slight instability, and 
functional loss due described as "mild plus", ratings in 
excess of 10 percent for left knee osteoarthritis and 10 
percent for postoperative residuals of a left knee anterior 
cruciate ligament injury are not warranted.  The 
preponderance of the evidence is against these claims, and 
they must be denied.


ORDER

A rating in excess of 10 percent for left knee osteoarthritis 
is denied.

A rating in excess of 10 percent for postoperative residuals 
of a left knee anterior cruciate ligament injury is denied.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

